DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 2/18/2021.
Claims 1-6 have been canceled.
Claims 7-11 are pending for consideration.

Response to Arguments
The objection to the Abstract has been withdrawn as the new Abstract has been submitted on 2/18/2021.
The objection to the claims 1-6 has been withdrawn as the claims have been canceled.
The rejection under 35 U.S.C. 112(b) of claims 1-6 has been withdrawn as the claims have been canceled.  However, the newly added claims 7-11 raise new issues. Therefore, a new 112(b) rejection has been issued based on the amendment.
Applicant’s arguments with respect to claims 7-11 have been considered but are moot.

Claim Objections
Claims 8-11 are objected to because of the following informalities:  
Regarding claims 8-11, these claims recite “The method as claimed in claim 1”.  It should be changed to “The method as claimed in claim 7” for consistency (Examiner notes, claim 1 has been canceled.  Therefore, claims 8-11 should be depended on claim 7).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, 
this claim recites “4) repeating, if said N is not equal to one, until total number of GIOs sent to the user is equal to said N the steps of: i) sending by the service, to the PC of the user, a type 2 GIO comprising a grid of colored cells with no images; and ii) responding to said type 2 GIO by the user on the smart-phone of the user, by indicating the coordinates of the cell in said grid of colored cells having the same color as the color of the cell said type 1 GIO where the secret image appeared”.  It is not clear which steps will be repeated if N is larger than 1.  Furthermore, it is unclear if the sending and responding step will be performed 
Claim 7 recites “sending by the service, to the PC of the user, a type 2 GIO comprising a grid of colored cells with no images”.  It is unclear what step triggers the sending of the type 2 GIO to the PC of the user.  According to the Applicant’s specification, there is no second type of GIO without first completing the first type (see paragraph 032 of the applicant’s specification).  Further clarification is required.
Claim 7 further recites “responding to said type 2 GIO by the user on the smart-phone of the user, by indicating the coordinates of the cell in said grid of colored cells having the same color as the color of the cell said type 1 GIO where the secret image appeared”.  According to the previous steps, the type 2 GIO only sends to the PC of the user.  Nowhere in the previous step recites the same type 2 GIO sending to the smart-phone of the user.  Further clarification is required.
Regarding claims 8-9, these claims recite “wherein said IGO appearing on the smart-phone”.  Examiner notes it should be GIO not IGO.  Furthermore, it is unclear if said GIO recited in these claims refers to the type 1 or type 2 GIO.  Further clarification is required.
Dependent claims 8-11 are rejected under 35 U.S.C. 112(b) as they being dependent upon a rejected base claim 7, respectively.




Allowable Subject Matter
Claims 7-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art has been incorporated into the record and does not disclose, individually or in reasonable combination, the features disclosed in claims 7-11 as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form, e.g., 
Brown (US 9646296) discloses a transaction is authenticated between users based on a calculated expectation of what should be returned when it provides its own digital image of the colorgram displayed by the first mobile smartphone; and 
Spencer (US 20160065570) discloses a method for authenticating a user for performing a transaction comprises receiving unique knowledge of the user such as photoauthentication, and receiving a hardware profile associated with the user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRANG T DOAN/Primary Examiner, Art Unit 2431